Title: To John Adams from Charles William Frederic Dumas, 15 November 1789
From: Dumas, Charles William Frederic
To: Adams, John


				
					Monsieur,
					La haie 15. Nov. 1789
				
				Le porteur de la présente, Mr. Theophe. Cazenove, de la connoissance duquel je suis redevable à Mess. Ns. & Jb. v. Staphorst & Hubbard, se proposant de faire un voyage en Amérique, dont l’objet est de juger par Lui-même s’il lui conviendra d’y appeller sa famille, & de s’informer des occasions d’emplacemens solides pour les fonds dont il pourroit disposer, & jugeant qu’il lui seroit très-avantageux d’être introduit auprès de votre Exellence, m’a requis de Lui rendre ce bon office. La bienveillance dont votre Excellence m’honore, d’un côté, & l’espoir de procurer aux Etats Unis un bon & utile Citoyen de plus, de l’autre, m’engagent donc à prendre cette Liberté. Puisse-t-il, sous vos auspices, Monsieur, parvenir au plus heureux accomplissement de ses projets: Je le lui souhaite cordialement avec un bon voyage. Il quitte l’Europe dans des circonstances où vraiment elle n’est pas à regretter.—Permettez-moi, Monsieur, de me recomander moi-même à la continuation de votre précieuse affection, & de celle de Madame Adams, à qui je présente mes grands respects, & suis avec tout celui que vous connoissez, De Votre Excellence le très-humble & très obéissant serviteur
				
					Cwf Dumas
				
				
			